Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 3, 2020

                                      No. 04-19-00707-CV

                           JUBILEE ACADEMIC CENTER, INC.,
                                      Appellant

                                                 v.

                SCHOOL MODEL SUPPORT, LLC, d/b/a Athlos Academies,
                                 Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-22759
                           Honorable Laura Salinas, Judge Presiding


                                         ORDER
        Appellant has filed an unopposed second motion for an extension of time to file the
appellant’s brief, requesting six additional days. The motion is granted. We order appellant’s
brief due by February 10, 2020. Counsel is advised that no further extensions of time will be
granted absent a timely motion that (1) demonstrates extraordinary circumstances justifying
further delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and
(3) provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work schedule to be
an extraordinary circumstance.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2020.


                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court